Cole, J.,
dissenting. — -I do not concur in the foregoing opinion. In my view of the case, the partnership signature binds but one individuality, and the language of the body of the note does not destroy the oneness of the obligor, or dissolve it into the elemental parts. Under our law, partnerships are quasi corporations, and may sue and be sued in their partnership name. If a corporation, *327composed of two or more persons, should, by one of its members, affix its corporate name to a note like the one sued on, under the principle settled by the majority opinion, such corporation would be severally liable. In other words, the party which executes the instrument, is not only liable on it, but other parties who have not executed it are liable. The decision as announced by the majority opinion, makes Christy one partner, liable severally, and Gfriife, the other partner, liable jointly, both under the same signature. This, to my mind, is alike inconsistent with both law and reason. It is said that where a partner signs a firm name to a note given outside the scope of the partnership business, he alone is liable thereon, and is, therefore, severally liable; and it is deduced therefrom that one partner may bind himself individually by affixing the partnership name. The cases cited in the majority opinion do not show expressly that such partner is liable on the note, but he is alone liable upon the original contract. His liability does not arise upon the firm signature, but outside of it. I presume an examination of the records in each case cited, would develop the fact that the common counts were embraced in the declaration as well as the note, and failing to prove the cause of action under the latter, a recovery was had under the common counts. In other cases, it is possible the partner thus wrongfully using the firm name, was held to be estopped from availing himself of his own wrongful act, to defeat the plaintiff’s recovery as against him. But in this case, the partner who signed the note, had authority, by reason of the partnership, to sign the same and bind the firm thereby; but he had no authority to bind the members of the firm severally, and this being a matter of law was as well known to plaintiffs as to defendant, and the doctrine of estoppel could not, therefore, apply. By placing my construction upon the note, the whole matter is easily disposed of; the note is *328signed by the firm name as one individuality, -whereby, like any other single person, it is bound jointly and severally. If another person had signed the note with the firm, (as was doubtless intended) such other person would have been bound jointly and severally with the firm; not with the members of the firm.
In this view the partner acted within his known authority, and the plaintiff’s good faith is not impugned. But by the construction given to the note by the majority, the partner is made to do an illegal act — certainly that which he had no authority to do; the plaintiff is .a party to the attempted wrong, thus by evincing his bad faith; the paradox of two persons bound by the same instrument and signature — one, jointly only, and the other jointly and severally — and the further act of converting one signature into two is effectuated. It is further, said, that if one partner may bind himself severally by confessing a judgment in the firm name, as he certainly may, that a fortiori he may do so, by signing the firm name to a note like the one in suit. There are, however, in my mind, two cogent reasons why such position is untenable: First. The partner, as such, has no authority to confess a judgment in the name of the firm, while he has authority to sign such name to the note in suit. Second. A judgment, when confessed properly by a firm, becomes, outside of any statutory regulation, a several liability of the members of the firm, and may be enforced against their separate and individual property. The case of Snow v. Howard, 5 Barb. S. C. R., 55, cited in the majority opinion, is the decision of an inferior court, and erroneously reviews and in effect overrules a former decision of the Supreme Court of that State, made in the case of Van Tine v. Crane et al., 1 Wendell, 524, which is in accordance with the well settled rules of the common and commercial law. I think the conclusion reached in this case by the majority, is an abandonment *329of those well settled rules, and while - it may in this particular case, give more nearly abstract justice to the parties, it will, I fear, become a dangerous precedent. I have, therefore, felt constrained to dissent, and in accordance with the requirements of the statute, have hurriedly written out some of the grounds and reasons therefor.
I think the judgment should be
Affirmed.